                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ANTHONY OF THE FAMILY BAKER,                     )
                                                 )
                      Plaintiff,                 )
                                                 )
V.                                               )
                                                 )
DALLAS COUNTY TEXAS, et al.,                     )
                                                 )
                      Defendants.                )   Civil Action No. 3:18-CV-341-C-BN

                                             ORDER

       The Court has reviewed the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, filed March 11, 2019, along with Plaintiffs Specific Written Objection,

filed March 25, 2019. The Court also reviewed Defendants' Response to Plaintiffs Objections

to Report and Recommendations, filed April 8, 2019. After due consideration, the Court finds

that Plaintiffs objections should be OVERRULED.

       It is therefore ORDERED that the Findings, Conclusions, and Recommendation is

hereby ADOPTED as the findings and conclusions of the Court.

       For the reasons stated in the thorough and well-reasoned Findings, Conclusions, and

Recommendation, Plaintiffs claims are DISMISSED WITHOUT PREJUDICE for lack of

subject matter jurisdiction. The Ct   k of Court is ORDERED to term this civil action.

       SO ORDERED this      ~ day of April, 2019.
